In an action, inter alia, for the partition of real property, the defendant La Tonya D. Jefferson appeals, as limited by her brief, from so much of (1) an order of the Supreme Court, Suffolk County (Whelan, J), dated March 15, 2006, as (a) granted the motion of the Referee to confirm the Referee’s report, dated September 9, 2005, issued after a hearing, (b) corrected a mathematical error in that report, and (c) determined that the plaintiff owed her the sum of only $668.75, and (2) an order of the same court entered August 11, 2006, as directed the recording of a deed transferring title to the subject property to the plaintiff individually.
Ordered that the orders are affirmed insofar as appealed from, with one bill of costs.
The appellant was not entitled to a credit for payments made by the plaintiff in connection with the purchase of the subject property since she did not submit adequate proof that the payments were made with commingled funds belonging to both parties (see Goldberg v Goldberg, 204 AD2d 513 [1994]; Frater v Lavine, 229 AD2d 564 [1996]).
The appellant’s remaining contentions are without merit. Spolzino, J.P., Krausman, Carni and Dickerson, JJ., concur.